DETAILED ACTION
1. 	This office action is in response to an amendment filed on 08/24/2022. Claim 1-20 are pending. Claims 3, 12 and 19 are amended. Claims 1, 10 and 17 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

3.	Applicant’s remarks/arguments filed on August 24, 2022 have also been fully considered.
3.1.	The amendment made to claims 3, 12 and 19 overcomes the objections set forth in the previous office action. Thus, these objections are withdrawn. 

3.2.	Applicant’s remarks/arguments with respect to the 35 USC 101 rejection filed on August 24, 2022, have also been fully considered and are persuasive. Accordingly, the 35 USC 101 rejection set forth in the previous office action is withdrawn. 

3.3.	Applicant’s remarks/arguments with respect to the 102 (a) (1) rejection filed on August 24, 2022, have also been fully considered and aren’t persuasive.

3.3 a:  Regarding independent claims 1, 10 and 17, applicant’s representative argued that Chuan David Ai OR Ai, doesn’t disclose the claim limitation, 
“splitting of a search query;
transforming the query into one or more related queries different than the query to obscure the query;
 and searching each of related queries separately”
Applicant’s representative in particular on page 9/11 of the submitted remark made the following arguments. 

“The Examiner argues that “para. 0024, ..., the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines. such that each search engine only sees a Portion of the full query and therefore cannot reason the user's intended purpose”.
However, the camouflaging engine 120 does not transform the query into one or more related queries. Instead camouflaging engine 120 break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose.”

Examiner disagrees with the above argument. 
Unlike applicant’s argument, examiner would like to point out that the claim recited in each independent claim 1, 10 and 17 doesn’t require transforming the splitted search queries into one or more related queries different than the splitted queries to obscure the splitted queries. The office understood the “query” that is transformed (into one or more related queries different than the query to obscure the query) as the original query not the splitted or portions of the queries.
In other words, independent claims 1, 10 and 17 don’t specify which query is transformed. Is the transforming step actually transforms the original search query or the splitted/portions of the queries? In the absence of this clear distinction, the claim is broad enough to be interpreted in various ways. 


For instance, one or the first way of interpreting these argued independent claims is both the splitting and transforming of the query could be done at the same time by one and the same method/process. If that is the case, then Ai, contrary to applicant’s argument teaches that the camouflaging engine 120 using the “divide and conquer strategy” does both the splitting and the transforming of the query at the same time.
Using this first interpretation, Ai discloses:
splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts]
transforming the query [See paragraph 0022, Next, the query is analyzed and modified, if necessary, by an Original Search Query Camouflaging Engine (Camouflaging Engine) 120, See paragraph 0025, When the Camouflaging Engine 120 makes any modification to the original query, it keeps track of the modifications and saves the modification history for later reference by other components, such as the Observed Query Search Result Filtering Engine (Filtering Engine) 160,] into one or more related queries different than the query to obscure the query [See paragraph 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines] and

searching each of related queries separately” [See paragraph 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose. Using this “divide and conquer strategy,” the system needs to combine multiple results from different information sources, before processing the query results further such a combination task is performed by the Obscured Search Query Result Receiving Engine 150.] 


The other way or the second way of interpreting these independent claims is that the splitting and transforming of the query could be done by different methods/processes. If that is the case, Ai, contrary to applicant’s argument teaches that the camouflaging engine 120 does the splitting using the “shotgun strategy” and the transforming step using a “divide and conquer strategy”. 

Using this second interpretation, 
Ai discloses:

splitting of a search query [See for instance paragraph 0026, how the shotgun strategy takes apart the query by the Camouflaging Engine 120. “Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed”. Furthermore para. 0024, See how The Camouflaging Engine 120 using the “shotgun strategy, could create “distracting queries” out of the query, that broadly meets the claim limitation of “splitting the query”.  “The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.”]
transforming the query [See paragraph 0022, Next, the query is analyzed and modified, if necessary, by an Original Search Query Camouflaging Engine (Camouflaging Engine) 120, See paragraph 0025, When the Camouflaging Engine 120 makes any modification to the original query, it keeps track of the modifications and saves the modification history for later reference by other components, such as the Observed Query Search Result Filtering Engine (Filtering Engine) 160, Para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query… Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query. Breaking of the query by the Camouflaging Engine 120 for the purpose of obscuring the specificity of the original query broadly meets the claim limitation of transforming the query] into one or more related queries different than the query to obscure the query [See paragraph 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose] and searching each of related queries separately [See para. 0024 and 0026, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose Using this “divide and conquer strategy,” the system needs to combine multiple results from different information sources, before processing the query results further such a combination task is performed by the Obscured Search Query Result Receiving Engine 150.and See para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].


The third way of interpreting these independent claims is that splitting and transforming of the query could be done by different methods/processes Here accordingly to the prior art AI where he camouflaging engine 120 does the splitting using the “divide and conquer strategy” and the transforming step using a “Shot-gun strategy”. 
With this interpretation Ai, contrary to applicant’s argument teaches that the camouflaging engine 120 does the splitting using the “divide and conquer strategy” and the transforming step using a “Shot-gun strategy”. 

Using this third interpretation, 
Ai discloses:

splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; transforming the query into one or more related queries different than the query to obscure the query [para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.” Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; and searching each of related queries separately [See para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].

3.3 b:  Regarding independent claims 1, 10 and 17, applicant’s representative further argued that Chuan David Ai OR Ai, doesn’t disclose the claim limitation, “searching each of related queries separately”
In support of the argument, applicant’s representative made the following remarks:

“Additionally, the Examiner argues that Chuan David Ai discloses “This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine/s or Information System/s Search Engine 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120” See {0026}, However, submitting multiple queries does not necessarily searching each of related queries are actually searched separately, and that each of the queries are necessarily related”.

Examiner disagrees with the above argument:
In view of the above first interpretation: if the transforming step is done using “divide and conquer strategy” paragraph 0024 clearly discloses the limitation searching each of related queries separately” [See paragraph 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose. Using this “divide and conquer strategy,” the system needs to combine multiple results from different information sources, before processing the query results further such a combination task is performed by the Obscured Search Query Result Receiving Engine 150.] 

Furthermore, in view of the above third interpterion of the claims,  if the transforming step is done using “Shotgun strategy” Ai on paragraph 0024 clearly discloses the limitation, transforming the query into one or more related queries different than the query to obscure the query [See paragraph 0024, Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A. Each of the distracting queries that is created to obscure the query meets the claim limitation, “transforming the query into one or more related queries different than the query to obscure the query”] and searching each of related queries separately [Paragraph 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed) Paragraph 0027, When the search result from the obscured search query returns from the Search Engine 140 to the Personal Computing Device 100, the search result is first processed by an Obscured Search Query Result Receiving Engine (Receiving Engine) 150. If the Camouflaging Engine 120 uses either the shotgun or divide-and-conquer strategy, this Receiving Engine 150 must assemble the results]

3.4.	No other specific argument is made towards the dependent claims. 
4.	In view of this understanding, Ai disclose all the argued claim limitation and the ground of rejection set forth in the previous office action is maintained.  Applicant’s representative is encouraged to call to the office and schedule a telephone interview to discuss how the claim limitation could further be clarified to overcome the ground of rejection and expedite the prosecution of the application. 
Examiner Note: The office also recommends the review the prior arts that have been cited at the end of this office action. These prior arts could be applicable to the current claims as they are found to teach the subject matter recited in at least each independent claim.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


6.	Claims 1-2, 4-8, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011)

	As per independent claim 1 Ai discloses a method for concealing searches for information [See at least abstract and paragraph 0007, see how the search query is obscured or concealed by a camouflaging engine. Abstract, techniques for performing private information request are provided. Original information request entered on a personal computing device are obscured by a camouflaging engine (para. 0007) A camouflaging engine obscures the original information request entered by the user and produces an obscured information request before a search is submitted or performed.] stored on public networks [See figure 1, ref. 140, “Internet Search Engine and information system” that meets the claim limitation of the “public networks” and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140. See also para. 0003, A system that embodies this invention can be implemented as a virtual personal computing device, physically on an Internet website that allows the user to access and use it from multiple computing and communications devices. Para. 0004, Information queries are a general concept behind any information search, which includes internet search queries,], comprising: 
splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; transforming the query into one or more related queries different than the query to obscure the query [para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.” Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; and searching each of related queries separately [See para. 0024 and 0026, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].

As per independent claim 10, independent claim 10 is an equivalent system claim of the method claim 1 and has the same scope as that of the independent claim 1. Thus, is rejected for the same reason/rationale as that of the above independent claim 1.

As per independent claim 17, independent claim 17 is an equivalent computer program product claim of the method claim 1 and has the same scope as that of the independent claim 1. Thus, is rejected for the same reason/rationale as that of the above independent claim 1.


As per dependent claim 2 Ai discloses a method/a system as applied to claims above. Furthermore, Ai discloses the method/system further comprising: 
substituting parts of an original query so as to obscure the query [para. 0023, If the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy. One strategy is to remove or replace an offending keyword or phrase in the original query. One way to accomplish this is to have a previously established reference list, against which a lookup operation can be performed to determine if a keyword or phrase is on the reference list. The same reference list can have a lookup table so an alternative keyword or phrase can be selected to replace the offending keyword or phrase. In some queries it may be easy to simply remove one or more keywords to make the original query less revealing from a personal privacy standpoint, for example, by removing “prostate” from the search “prostate cancer for older men.” For other queries, it may be necessary to replace a keyword or phrase to camouflage the original query, such as replacing “erectile dysfunction” with “men's sexual problems” in the query “erectile dysfunction.”] and searching the related queries separately [para. 0024, Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; aggregating search results from the plurality of related queries [See para. 0024, Using this “divide and conquer strategy,” the system needs to combine multiple results from different information sources, before processing the query results further—such a combination task is performed by the Obscured Search Query Result Receiving Engine 150]; and performing a search on the original query with a search engine privately against the aggregated search results [para. 0028, the search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result. Following the previous example, the Filtering Engine 160 would re-apply the previously removed keywords “prostate” and “stage II-A” to the incoming search result which was based on the modified query of just a single keyword “cancer,” producing a query result as originally intended without giving any hint to a third party Search Engine that the user is searching for stage II-A prostate cancer information. The filtering process in the current invention deploys the inspection and selection process that many existing search engines use, which involves inspecting text and meta-text in an incoming stream of information, while applying a keyword or phrase matching process to selectively choose certain information elements based on the matching of the keywords or phrases. In the immediate example, the Filtering Engine 160 inspects incoming query result, while applying the matching process, looking for just text or meta-text containing the keywords “prostate” and “stage” and “II-A” (with more semantic reasoning the system can further determine that the user intends “prostate cancer” to be a phrase, and “stage II-A” should be another phrase). Only information entries from the original query result that match these keywords or phrases will be selected to be presented to the user (ranking the entries based on how closely they match the keywords or phrases is another common technique and para. 0029, Beyond just restoring the original query's specificity, because the user's personal profile, preferences and interests are also kept locally on the Personal Computing Device 100 under the user's control, the Filtering Engine 160 can further apply the user's personal profile, preferences and interests to the search result, creating a final result that is far more personalized to the user's personal needs than any existing search engine could].

As per dependent claim 11, dependent claim 11 is an equivalent system claim of the method claim 2 and has the same scope as that of the dependent claim 2. Thus, is rejected for the same reason/rationale as that of the above dependent claim 2.

As per dependent claim 18, dependent claim 18 is an equivalent system claim of the method claim 2 and has the same scope as that of the dependent claim 2. Thus, is rejected for the same reason/rationale as that of the above dependent claim 2.

As per dependent claim 4 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein there are two or more related benign queries made to the search engine [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,], and wherein the aggregating of the search results is from the plurality of the search engines [See at least para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results]

As per dependent claim 5 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the related queries are sent from at least one user or device [See figure 1, ref. 130 and para. 0026, This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)] that was not the searcher issuing a sensitive query [See figure 1, ref. 110, See para. 0022, When the user enters a search query looking for information, the query is captured and managed by an Original Search Query Entry Engine 110] (So as it is shown on para 0022, the engine that issues a sensitive query is different from the engine or device that sent the related/modified/obscured queries] (Or you could see para. See also para. 0011 where the engine that are shown on figure 1, 110, 120, 130, 150, 160 and/or 170 could also reside on a remote computing device with which the personal computing device 100 is able to communicate]

As per dependent claim 13, dependent claim 13 is an equivalent system claim of the method claim 5 and has the same scope as that of the dependent claim 5. Thus, is rejected for the same reason/rationale as that of the above dependent claim 5.

As per dependent claim 6 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the related queries are issued from different addresses [para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results].

As per dependent claim 14, dependent claim 14 is an equivalent system claim of the method claim 6 and has the same scope as that of the dependent claim 6. Thus, is rejected for the same reason/rationale as that of the above dependent claim 6.

As per dependent claim 7 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the device issuing the search identifies the search as sensitive [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

As per dependent claim 8 Ai discloses a method as applied to claims above. Furthermore, Ai discloses the method, wherein the search is classified as sensitive automatically [[See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

As per dependent claim 15, dependent claim 15 is an equivalent system claim of the method claim 8 and has the same scope as that of the dependent claim 8. Thus, is rejected for the same reason/rationale as that of the above dependent claim 8.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

10.	Claims 3, 12 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011) in view of James Alexander (hereinafter referred as Alexander) (US Publication No. 2011/0055190 A1) (Mar. 3, 2011) 


As per dependent claim 3 Ai discloses a method as applied to claim 1 above. Furthermore, Ai discloses the method wherein the submitting of the related queries is over the plurality of the public networks to the plurality of the search engines [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,] and wherein the search results are received [See para. 0028, The search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result]

Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “wherein the search results are stored in a computer readable medium”
However, Alexander on at least on claim 1 discloses the following the meets the above claim limitation.
“A computer-implemented method relating to Internet searches, comprising: providing a Uniform Resource Locator (URL) referencing a pre-defined query to be used with a search engine, the pre-defined query associated with an entity and with a first set of search results stored on a computer readable medium, and which were generated as search results by the search engine using the pre-defined query”

Ai and Alexander are analogous arts and are in the same field of endeavor as they both pertain to provide internet search queries.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “storing a search results in a computer readable medium” as taught by Alexander because this would enhance the speed/efficiency and security of the system by conducting a similar subsequent query searching in the local storage medium that stored a search result instead of sending the query to the cloud or to the remote server through the internet. It would also make the system secure since storage medium that stored a search result could be disconnected from the network and that makes the search result safe from attack [See also Alexander at least para. 0003, Aspects disclosed herein relate to the information searching, and more particularly to systems and methods for enhancing internet searches.]

As per dependent claim 12, dependent claim 12 is an equivalent system claim of the method claim 3 and has the same scope as that of the dependent claim 3. Thus, is rejected for the same reason/rationale as that of the above dependent claim 3.

As per dependent claim 19, dependent claim 19 is an equivalent system claim of the method claim 3 and has the same scope as that of the dependent claim 3. Thus, is rejected for the same reason/rationale as that of the above dependent claim 3.

As per dependent claim 20 Ai discloses a method/computer program product as applied to claims above. Furthermore, Ai discloses the method/computer program product, wherein
wherein the search results are received [[See para. 0028, The search query result is then handed to an Observed Query Search Result Filtering Engine (Filtering Engine) 160. This Filtering Engine 160 restores the original query's specificity by applying the original keywords and phrases, which have been modified, replaced, or removed by the Camouflaging Engine 120, to the incoming search query result]
wherein there are two or more related benign queries made to the search engine [See para.0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and  0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)., wherein the aggregating of the search results is from the plurality of the search engines. Para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user.,], wherein the related queries are sent from at least one user or device [See figure 1, ref. 130 and para. 0026, This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)] that was not the searcher issuing said sensitive query [[See figure 1, ref. 110, See para. 0022, When the user enters a search query looking for information, the query is captured and managed by an Original Search Query Entry Engine 110] (So as it is shown on para 0022, the engine that issues a sensitive query is different from the engine or device that sent the related/modified/obscured queries] (Or you could see para. See also para. 0011 where the engine that are shown on figure 1, 110, 120, 130, 150, 160 and/or 170 could also reside on a remote computing device with which the personal computing device 100 is able to communicate] wherein the related queries are issued from different addresses [para. 0027, With the divide-and-conquer strategy, the original query is divided into multiple sub-queries, each submitted to a different Search Engine 140, so no single Search Engine can see the complete intention of the user. Here, the Receiving Engine will need to assemble all such results from multiple Search Engines 140 into a superset containing all the results], wherein the user or device issuing the search identifies the search as sensitive [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request], and wherein the search is classified as sensitive automatically [See para. 0023,….the Camouflaging Engine 120 detects privacy revealing keywords or phrases, or through its analysis determines certain privacy information can be inferred from the original query, the Camouflaging Engine 120 takes one or more steps to protect the user's privacy and See para. 0008, The original information request (e.g. search query) can be obscured by the camouflaging engine in different ways, either individually or in any combination, all with the objective of changing the original information request to protect a user's personal or privacy information. For example, the original information request could include two or more keywords and the obscured information request could result into a subset of keywords compared to the number of keywords in the original information request. In another example, the original information request could include two or more keywords and the obscured information request could contains fewer keywords compared to the number of keywords in the original information request. In this example, one or more keywords in the obscured information request could be replaced by one or more generalized keywords, one or more less-sensitive keywords, one or more less-specific keywords, one or more less-privacy revealing keywords, one or more related keywords or one or more alternate keywords compared to the original keywords in the original information request].

Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “wherein the search results are stored in a computer readable medium”
However, Alexander on at least on claim 1 discloses the following the meets the above claim limitation.
“A computer-implemented method relating to Internet searches, comprising: providing a Uniform Resource Locator (URL) referencing a pre-defined query to be used with a search engine, the pre-defined query associated with an entity and with a first set of search results stored on a computer readable medium, and which were generated as search results by the search engine using the pre-defined query”

Ai and Alexander are analogous arts and are in the same field of endeavor as they both pertain to provide internet search queries.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “storing a search results in a computer readable medium” as taught by Alexander because this would enhance the speed/efficiency and security of the system by conducting a similar subsequent query searching in the local storage medium that stored a search result instead of sending the query to the cloud or to the remote server through the internet. It would also make the system secure since storage medium that stored a search result could be disconnected from the network and that makes the search result safe from attack [See also Alexander at least para. 0003, Aspects disclosed herein relate to the information searching, and more particularly to systems and methods for enhancing internet searches.]


11.	Claims 9 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chuan David Ai (herein after referred as Ai) (US Publication No. 2011/0161176 A1) (Jun. 30, 2011) in view of  Jing Wu (hereinafter referred as Wu) (US Patent No. 10,586,061) (Mar. 10, 2020) (Claims priority from provisional application filed on Oct. 23, 2015) 

	As per dependent claim 9 Ai discloses a method for concealing searches for information [See at least abstract and paragraph 0007, see how the search query is obscured or concealed by a camouflaging engine. Abstract, techniques for performing private information request are provided. Original information request entered on a personal computing device are obscured by a camouflaging engine (para. 0007) A camouflaging engine obscures the original information request entered by the user and produces an obscured information request before a search is submitted or performed.] stored on public networks [See figure 1, ref. 140, “Internet Search Engine and information system” that meets the claim limitation of the “public networks” and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140. See also para. 0003, A system that embodies this invention can be implemented as a virtual personal computing device, physically on an Internet website that allows the user to access and use it from multiple computing and communications devices. Para. 0004, Information queries are a general concept behind any information search, which includes internet search queries,], comprising: 
splitting of a search query [para. 0024, Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; transforming the query into one or more related queries different than the query to obscure the query [para. 0024, The Camouflaging Engine 120 can deploy other strategies to obscure the specificity of the original query. Using a “shotgun strategy,” it can construct additional queries, each with different but related keywords, and forward all such “distracting queries” to the same third party information provider or search engine, such that if the search engine tries to analyze the user's intention, it will likely conclude that someone is researching a wider topic—such as “cancer,” as opposed to the user's true intention of “prostate cancer stage II-A.” Another “divide and conquer strategy” is, after analyzing the original query, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose]; and searching each of related queries separately [See para. 0024 and 0026, the Camouflaging Engine 120 can break the original query into multiple parts and submit them as separate queries to separate information providers or search engines, such that each search engine only sees a portion of the full query and therefore cannot reason the user's intended purpose and para. 0026, Once the original query is analyzed and properly modified, if necessary, into an obscured search query, it is packaged and submitted to an outside information service provider or search engine on the Internet, by the Obscured Search Query Submission Engine (Query Submission Engine) 130. This Query Submission Engine 130 submits the query to one or more third party Internet Search Engine(s) or Information System(s) (Search Engine) 140, its functions including submitting multiple queries after an original query that is taken apart or transformed into multiple queries by the Camouflaging Engine 120 (when either a “shotgun” or “divide-or-concur” strategy is deployed)].
Ai substantially discloses all the limitation recited in the claim. However, doesn’t explicitly disclose the following claim limitation: “method according to claim 1 implemented in a cloud computing environment”
However, Wu on at least on at least abstract discloses the following the meets the above claim limitation.
“A search query invoked by a client of a cloud-based application can be partitioned into search
criteria applicable to the cloud - based data stores and search criteria applicable to the private data store. The cloud-based application can perform a search using the search criteria
applicable to the cloud-based data stores and use results of a search against the private data store to federate the results “ [See at least abstract and figure 10]

Ai and Wu are analogous arts and are in the same field of endeavor as they both pertain to provide privacy for sensitive private data.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Ai, a mechanism to add the feature such as “search queries that is implemented in a cloud computing environment” as taught by Wu because this would enhance the protection of sensitive data by addressing the requirements for security, residency and privacy by storing and securely accessing data form the cloud [See Wu column 2, lies 10-17, addresses the requirements for security, residency, and privacy]

As per dependent claim 16, dependent claim 16 is an equivalent system claim of the method claim 6 and has the same scope as that of the dependent claim 9. Thus, is rejected for the same reason/rationale as that of the above dependent claim 9.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	US Patent No. US6460029 B1 to Fries on at least claim 18 discloses a method for modifying a search query for searching a computerized system, the method comprising:
(a) receiving a search query from a user;
(b) performing a natural language parse on the search query to form natural language parse data;
(c) modifying the search query based on the natural language parse data to form a modified search query, wherein modifying the search query comprises removing a term that describes a property of the information desired by the user and that is related to the media type of the information; and
(d) sending the modified search query to a search area.

B.  US Publication No. 2008/0168033 A1 to Ott discloses a system and method are directed towards refining mobile device search results using location modifiers. Information about a mobile device user may be collected, including a current location, a default location, information from address books, or other social networking information. The user may input a search query that is parsed into a primary search term and possibly a location modifier. The location modifier may modify the search for the primary search term by refining a physical location over which the search is performed. Location modifiers may include user-specific location modifiers that may employ social networking information to refine the search query, or a location sub-string modifier that refines the search query by employing a hierarchy of location data and/or social networking information. In one embodiment, where no location modifier is included within the search query, a current, or default, location of the mobile device may be employed. [See at least the abstract]


C. 	US Publication No. 2010/0023509 A1 to Adachi discloses a method of protecting information in search queries uses a search apparatus with a user interface that is configured for connection to a computer network that comprises a plurality of search engines on a plurality of servers. The method includes receiving a search query comprising a plurality of keywords; dividing the search query into a number of sub-queries, each sub-query comprising at least one of the keywords; and submitting the sub-queries to different search engines. [See at least abstract]

D.	US Publication No. 2004/0225643 A1 to Alpha discloses based on the foregoing rewrite template, template interpreter 204 parses the search phrase “cheap pen” into multiple words, “cheap” and “pen”, and each word is transformed according to the specified rules and passed to query constructor 206 for generation of a query on database 108 (FIG. 1). For example, processing of the function TRANSFORM (TOKENS, ‘‘,’$‘,’&’), with respect to the search terms “cheap pen”, functions to construct a sub-query based on suffix stems of “cheap” and “pen”, in the conjunctive form. Thus, a sub-query is constructed based on the REWRITE operator and the TRANSFORM function, which searches for (1) “cheaper” AND “pen”; and (2) “cheapest” AND “pen”. [See at least paragraph 0042 and abstact]

E.	US 7370040 B1 to Kruy at least on claim 8 discloses a computer-readable medium having computer-executable instructions for performing steps comprising:
receiving information from a plurality of search providers directed to query language features supported by the respective search providers;
identifying common query language features common to all of the plurality of search providers; transmitting the common query language features to a user interface;
receiving user input through the user interface to define a query for execution by the search providers based on the common query language features;
parsing the query to define a single common parse tree that is transformable by each of the respective search providers based on the query language features supported by each of the respective search providers;
passing the single common parse tree to at least one of the search providers to enable execution of the query by the search providers;
executing the query by at least one of the search providers;
receiving results for the executed query from the search providers; and
displaying the results. 

F. 	US Patent No. 9197613 B2 to Chiueh discloses a document processing system, comprising: a remote server; and a client, connected to the remote server through a communication network, wherein the client divides at least one document into a plurality of document pages, individually encrypts the document pages by a first key to obtain a plurality of encrypted pages, removes a part of words from the document pages to obtain a plurality of significant words, removes a part of words from the significant words to obtain a plurality of relevant words, individually encrypts the significant words by a second key different to the first key to obtain a plurality of encrypted significant words, individually encrypts the relevant words by a third key different to the first key and the second key to obtain a plurality of encrypted relevant words, records the encrypted significant words and a plurality of first index information in a significant word set, records the encrypted relevant words and a plurality of second index information in a most relevant word set, and transmits the encrypted pages, the significant word set, and the most relevant word set to the remote server for storage, wherein the first index information indicates a page in the encrypted pages where the encrypted significant word comes from, and the second index information indicates a page in the encrypted pages where the encrypted relevant word comes from,
wherein the client encrypts a query keyword by the second key to obtain a first encrypted keyword, encrypts the query keyword by the third key to obtain a second encrypted keyword, and transmits the first encrypted keyword and the second encrypted keyword to the remote server,
wherein the remote server searches the significant word set according to the first encrypted keyword to obtain a first search result corresponding to the first encrypted keyword, searches the most relevant word set according to the second encrypted keyword to obtain a second search result corresponding to the second encrypted keyword and transmits the first search result and the second search result to the client,
wherein the client compares the first search result and the second search result,
and wherein when the second search result is not a subset of the first search result, the remote server is confirmed to perform an unfaithful query processing. [See at least claim 12]
G.	US Patent No. 10657283 B2 to Eignber discloses a method for storing a first data object includes: decomposing the first data object into a first fragment associated with a first original record locator and a second fragment associated with a second original record locator; obfuscating the first original record locator to generate a first obfuscated record locator and the second original record locator to generate a second obfuscated record locator; encrypting the first fragment using a first encryption key and the second fragment using a second encryption key; and storing, to at least a first of a plurality of storage locations, the first encrypted fragment with the corresponding first obfuscated record locator and the second encrypted fragment with the second obfuscated record locator.

H. 	See the other cited prior art/s. 

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498